December 15, 2010 Laura Crotty United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: ABC Acquisition Corp 1505 (Company) Amendment No. 3 to Form 10-12G/A Filed December 2, 2010 File No. 000-54109 Dear Ms. Crotty: On behalf of the Company, we are responding to the comments by the staff (the Staff) of the Securities and Exchange Commission (the Commission) contained in its letter dated December 8, 2010 (the Letter) relating to the Companys Amendment No. 3 to Form 10-12G/A (Amendment No. 3) filed with the Commission on December 2, 2010. We have provided a copy of Amendment No. 4 to the Form 10-12G/A, clean and marked to show changes from Amendment No. 3, along with this response letter for your review. For your convenience, we have repeated each comment from the Staffs Letter immediately prior to our responses below. Statements of Stockholders Equity, page 31 1. Please clarify why shares were issued prior to the date of inception or revise the inception date throughout the filing. Response: The Company did not issue any shares of common stock prior to the date of its inception. The issuance dates included in the financial statements of Amendment No. 3 with respect to the above mentioned shares were incorrect. As such, the Company has revised its financial statements included in Amendment No. 4 to correctly state that the 3,100,000 shares of the Companys common stock were issued on June 4, 2010. Please find attached as Exhibit A hereto the Companys letter to the Commission providing the requested Tandy representations. If you have any questions regarding our responses in accordance with the comments in the Letter, please do not hesitate to call. Thank you for assisting with the review process. Sincerely, Joyce, Thrasher, Kaiser & Liss, LLC /s/ H. Grady Thrasher, IV, Esq H. Grady Thrasher, IV, Esq. Exhibit A December 15, 2010 Laura Crotty United States Securities and Exchange Commission Division of Corporate Finance t., N.E. Washington, D.C. 20549 Re: ABC Acquisition Corp 1505 (Company) Amendment No. 3 to Form 10-12G/A Filed December 2, 2010 File No. 000-54109 Dear Ms. Crotty: In connection with the letter filed by our securities counsel on December 15, 2010 to the staff (the Staff) of the Securities and Exchange Commission (the Commission) in response to the Staffs comment letter dated December 8, 2010, the Company acknowledges the following: The Company is responsible for the adequacy and accuracy of the disclosure in the filing of Amendment No. 4 to Form 10-12G/A; Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to the filing; and The Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, ABC Acquisition Corp 1505 /s/ Nitin Amersey Nitin Amersey CEO, President, CFO, Secretary, and Director UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 4 to FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) of (g) of The Securities Exchange Act of 1934 ABC ACQUISITION CORP 1505 (Exact name of registrant as specified in its charter) {00173128. } {00173128. }{00173128. } 2 Once this registration statement is deemed effective, we will be subject to the requirements of Regulation 13A under the Exchange Act, which will require us to file annual reports on Form 10-K, quarterly reports on Form 10-Q, and current reports on Form 8-K, and we will be required to comply with all other obligations of the Exchange Act applicable to issuers filing registration statements pursuant to Section 12(g) of the Exchange Act. Unless otherwise noted, references in this registration statement to "ABC Acquisition Corp 1505","Company", "we", "our", "us" or Registrant means ABC Acquisition Corp 1505. Formatted: Section Headings, Space After: 0 pt FORWARD LOOKING STATEMENTS There are statements in this registration statement that are not historical facts. These "forward-looking statements" can be identified by use of terminology such as "believe," "hope," "may," "anticipate," "should," "intend," "plan," "will," "expect," "estimate," "project," "positioned," "strategy" and similar expressions. You should be aware that these forward-looking statements are subject to risks and uncertainties that are beyond our control. For a discussion of these risks, you should read this entire Registration Statement carefully, especially the risks discussed under Risk Factors. " Although our sole officer and director, Mr. Nitin Amersey, believes that the assumptions underlying the forward looking statements included in this Registration Statement are reasonable, they do not guarantee our future performance, and actual results could differ from those contemplated by these forward looking statements. The assumptions used for purposes of the forward-looking statements specified in the following information represent estimates of future events and are subject to uncertainty as to possible changes in economic, legislative, industry, and other circumstances. As a result, the identification and interpretation of data and other information and their use in developing and selecting assumptions from and among reasonable alternatives require the exercise of judgment. To the extent that the assumed events do not occur, the outcome may vary substantially from anticipated or projected results, and, accordingly, no opinion is expressed on the achievability of those forward-looking statements. In light of these risks and uncertainties, there can be no assurance that the results and events contemplated by the forward-looking statements contained in this Registration Statement will in fact transpire. You are cautioned not to place undue reliance on these forward-looking Formatted: Normal, Indent: First line: 0", Space After: 0 pt {00173128. }{00173128. } 3 statements, which speak only as of their dates. We do not undertake any obligation to update or revise any forward-looking statements. {00173128. }{00173128. } 4 Formatted: Normal, Indent: First line: 0", Space After: 0 pt {00173128. }{00173128. } 5 TABLE OF CONTENTS Item 1 Description of Business 4 Item 1A Risk Factors 9 Item 2 Financial Information 17 Item 3 Properties 19 Item 4 Security Ownership of Certain Beneficial Owners and 19 Management Item 5 Directors and Executive Officers 19 Item 6 Executive Compensation 21 Item 7 Certain Relationships and Related Transactions , and Director 22 Independence Item 8 Legal Proceedings 22 Item 9 Market Price of and Dividends on the Registrants Common 22 Equity and Related Stockholder Matters Item 10 Recent Sale Sales of Unregistered Securities 23 Item 11 Description of Registrants Securities to be Registered 24 Item 12 Indemnification of Directors and Officers 24 Item 13 Financial Statements and Supplementary Data 27 Item 14 Changes in and Disagreements with Accountants and Financial 27 Disclosure Item 15 Financial Statements and Exhibits 27 {00173128. }{00173128. } 6 Formatted Formatted Formatted Table Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Formatted Item 1 {00173128. }{00173128. } 7 Item 1 Description of Business. (a) (a) Business Development. ABC Acquisition Corp 1505 (we, us, our, Company or the Registrant) was incorporated in the State of Nevada on June 1, 2010. Our business purpose is to seek the acquisition of, or merger with, an existing private company. Since our inception, we have been engaged in organizational efforts in order to put us in a position where we can seek to target and eventually acquire an existing private company. On July 1, 2010, five outside investors, MPKB Holdings Corp, Allison Carnegie, Whispering Pines Development Corp, Derek Corp, and Nyx Management S.A. (individually, an Investor and collectively, the Investors), invested funds in us in exchange for shares of our Common Stock. For a purchase price of $6,000 at $0.10 per share, each Investor received 60,000 shares of our Common Stock. In total, we issued 300,000 shares of our Common Stock and received $30,000 in funds from the Investors. The shares issued to the Investors, however, will be restricted until after a merger target has been identified and the merger has been completed. At this time, all initial financing has been funded by the Investors and our sole officer and director, Mr. Nitin Amersey. Mr. Amersey currently holds 3,100,000 shares of our common stock. Furthermore, we have not conducted negotiations or entered into a letter of intent concerning any target business. (b) (b) Business of Issuer. We, based on proposed business activities, are a blank check company. The U.S. Securities and Exchange Commission (the SEC) defines those companies as any development stage company that is issuing a penny stock, within the meaning of Section 3(a) (51) of the Exchange Act of 1934, as amended, (the Exchange Act) and that has no specific business plan or purpose, or has indicated that its business plan is to merge with an unidentified company or companies. Many states have enacted statutes, rules and regulations limiting the sale of securities of "blank check" companies in their respective jurisdictions. Theses state statutes, rules, and regulations or blue sky laws as they are commonly referred to place limitations on offerings or sales of securities by blank check companies or in blind-pool offerings, or if such securities represent cheap stock previously issued to promoters or others. Our sole officer and director, because he received stock at a price of $0.0001 per share, may be deemed to hold cheap stock. These limitations typically provide, in the form of one or more of the following limitations that such securities are:  Not eligible for sale under exemption provisions permitting sales without registration to accredited investors or qualified purchasers;   Not eligible for the transaction exemption from registration for non- issuer transactions by a registered broker-dealer;  Not eligible for registration under the simplified small corporate offering registration (SCOR) form available in many states;  Not eligible for the solicitations of interest exception to securities registration requirements available in many states; Formatted: Normal, Indent: First line: 0", Space After: 0 pt Formatted: Normal, Indent: First line: 0", Space After: 0 pt Formatted: Normal, Space After: 0 pt, Bulleted + Level: 1 + Aligned at: 0.75" + Tab after: 1" + Indent at: 1" {00173128. }{00173128. }
